
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 198
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Mr. Terry submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of
		  May 7 as National Information and Referral Services Day.
	
	
		Whereas information and referral (I&R) services link
			 the consumer with a need or problem with the most appropriate service that can
			 address that need or solve that problem;
		Whereas quality I&R services are the keystone point of
			 entry to the entire human services structure delivery system;
		Whereas I&R services have been recognized in Federal
			 legislation for more than 35 years since the 1973 reauthorization of the Older
			 Americans Act of 1965 and subsequently included the establishment of the
			 national Eldercare Locator and the development of the Aging and Disability
			 Resource Center;
		Whereas the United States is currently served by
			 information and referral through 2–1–1 programs, aging I&R services, Aging
			 and Disability Resource Centers, child care resource and referral services,
			 military family centers, and other specialty I&R services;
		Whereas informed individuals who understand the variety of
			 services available are better equipped to make decisions;
		Whereas in 1997, the National 2–1–1 Initiative was
			 established with the United Way of Metropolitan Atlanta, creating the first
			 24-hour telephone information and referral service using the easy-to-remember
			 2–1–1 dialing code for access;
		Whereas in 2000, the Federal Communications Commission
			 reserved the 2–1–1 dialing code for community information and referral
			 services, intended as an easy-to-remember and universally recognizable number
			 that would act as a vital connection between individuals and families in need
			 and appropriate community-based organizations and government agencies,
			 including in times of disaster;
		Whereas the Alliance of Information and Referral Systems
			 has been providing professional standards and credentialing programs for those
			 operating I&R services;
		Whereas expanding access to information about and
			 referrals to services provides individuals with lower-cost and safer options
			 for managing their needs, and is likely to reduce confusion, frustration, and
			 inaccessibility to services; and
		Whereas requests for assistance through Information and
			 Referral and 2–1–1’s have increased across the country due to the economic
			 crisis: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses support
			 for the designation of a National Information and Referral Services Day to
			 raise public awareness about the existence and importance of information and
			 referral services available to all Americans and to more effectively target
			 these services to reach those most in need;
			(2)supports
			 activities in communities across the Nation involving schools, nonprofit
			 organizations, businesses, and other entities to ensure information and
			 referral services are part of everyday life, including emergency preparedness;
			 and
			(3)reaffirms the
			 importance of clear and consistent professional standards to govern every
			 aspect of quality information and referral services.
			
